Name: COMMISSION REGULATION (EC) No 2854/95 of 11 December 1995 fixing the export refunds on beef
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 12. 12. 95 EN Official Journal of the European Communities No L 299/3 COMMISSION REGULATION (EC) No 2854/95 of 11 December 1995 fixing the export refunds on beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Annex under CN code 0201 , on some frozen meat listed in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10 :Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2417/95 (2), and in particular Article 13 thereof, Whereas, in view of the wide differences in products covered by CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third ; Whereas Article 13 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas, in the case of meat of bovine animals, boned orboneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, t:o allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for export ­ ing such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries ; whereas a refund should accordingly be set ; Whereas Regulation (EEC) No 32/82 (3), as last amended by Regulation (EEC) No 31 69/87 (4), Regulation (EEC) No 1964/82 Is), as amended by Regulation (EEC) No 3169/87, and Regulation (EEC) No 2388/84 (6), as last amended by Regulation (EEC) No 3661 /92 (J), lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products ; Whereas, in the case of certain other cuts and preserves of meat or offal shown in the Annex under CN codes 1602 50 31 to 1602 50 80, the Community share of inter ­ national trade may be maintained by granting a refund corresponding to that at present available ; Whereas it follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas, given the current market situation in the Community and the possibilities of disposal in certain third countries in particular, export refunds should be granted, on the one hand, on bovine animals intended for slaughter of a live weight greater than 220 kilograms and less than 300 kilograms, and, on the other on adult bovine animals of a live weight of at least 300 kilograms ; Whereas, in the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant ; Whereas Commission Regulation (EEC) No 3846/87 f), as last amended by Regulation (EC) No 2453/95 (9), establishes the agricultural product nomenclature for the purposes of export refunds ; Whereas, in order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought in line with those on fresh or chilled cuts other than those from adult male bovine animals ; Whereas export refunds should be granted for certain destinations on some fresh or chilled meat listed in the (&gt;) OJ No L 148 , 28 . 6 . 1968, p. 24. b) OJ No L 248 , 14. 10 . 1995, p. 39. P) OJ No L 4, 8 . 1 . 1982, p. 11 . (4) OJ No L 301 , 24 . 10 . 1987, p. 21 . O OJ No L 212, 21 . 7. 1982, p. 48 . (*) OJ No L 221 , 18 . 8 . 1984, p. 28. 0 OJ No L 370 , 19 . 12 . 1992, p. 16. (8) OJ No L 366, 24 . 12. 1987, p . 1 . 0 OJ No L 252, 20. 10 . 1995, p. 15. No L 299/4 FENI Official Journal of the European Communities 12. 12. 95 other than uncooked, falling within CN code 1602 50, experience has shown that it is possible to delete from the refund nomenclature several products falling within CN code 1 602 50 3 1 and to amend the list of products falling within CN code 1602 50 80 ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Whereas experience has shown that in certain cases it is often difficult to determine the relevant quantities of beef, veal and other meat contained in prepared or preserved meat falling within CN code 1 602 50 ; whereas exclusi ­ vely beef and veal products should accordingly be set apart and a new heading should be created for mixtures of meats or offals ; whereas checks on products other than mixtures of meat or offal should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products ('), as amended by Regulation (EEC) No 2026/83 (2) ; Whereas refunds on female animals should vary depend ­ ing on their age in order to prevent abuses in the export of certain pure-bred breeding animals ; Whereas Council Regulation (EEC) No 990/93 f), as amended by Regulation (EC) No 1380/95 (4), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia und Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 2815/95 (*) ; whereas account should be taken of this fact when fixing the refunds ; Whereas, notwithstanding the subdivision of the combined nomenclature for prepared and preserved meat, Article 1 The list of products on which export refunds as referred to in Article 13 of Regulation (EEC) No 805/68 are granted and the amount thereof shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 13 December 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 62, 7 . 3 . 1980, p. 5. (2) OJ No L 199, 22. 7. 1983, p. 12. (3) OJ No L 102, 28 . 4. 1993, p. 14. (&lt;) OJ No L 138 , 21 . 6. 1995, p. 1 . 0 OJ No L 297, 9 . 12. 1995, p. 1 . 12. 12. 95 EN Official Journal of the European Communities No L 299/5 ANNEX to the Council Regulation of 11 December 1995 fixing export refunds on beef (ECU/100 kg) (ECU/100 kg) Product code Destination f) Refund (8){10) Product code Destination f7) Refund (8) (10)  Net weight   Live weight  0102 10 10 120 01 69,50 0102 10 10 130 02 50,50 03 35,50 04 18,00 0102 10 30 120 01 69,50 0102 1030 130 02 50,50 03 35,50 04 18,00 0102 1090 120 01 69,50 01029041 100 02 62,00 0102 90 51 000 02 46,00 03 32,00 04 16,00 0102 90 59 000 02 46,00 03 32,00 04 16,00 0102 90 61 000 02 46,00 03 32,00 04 16,00 0102 90 69 000 02 46,00 03 32,00 04 16,00 0102 90 71 000 02 62,00 03 41,00 04 21,00 0102 90 79 000 02 62,00 03 41,00 04 21,00 0201 20 20 120 0201 20 30 llO (') 0201 20 30 120 0201 20 50 1 10 (') 0201 20 50 120 0201 20 50 1 30 (') 0201 20 50 140 0201 20 90 700 02 97,00 03 67,50 04 33,50 02 95,50 03 65,50 04 32,50 02 70,50 03 49,50 04 24,50 02 167,00 03 111,50 04 55,50 02 123,50 03 85,00 04 42,50 02 95,50 03 65,50 04 32,50 02 70,50 03 49,50 04 24,50 02 70,50 03 49,50 04 24,50 05 85,50 02 227,00 03 159,50 04 80,00 06 204,50 09 120,50 10 101,00 03 95,50 04 48,00 06 111,00 07 69,00 02 98,00 03 64,00 04 32,00 06 78,50 07 69,00  Net weight  0201 30 00 050 (4) 0201 30 00 100 (2) 0201 30 00 1 50 (6) 0201 30 00 190 (6) &gt; 201 10 00 110 0 ) 02 95,50 03 65,50 04 32,50 )201 10 00 120 02 70,50 03 49,50 04 24,50 )201 10 00 130 (') 02 132,00 03 88,50 04 44,50 3201 10 00 1 40 02 97,00 03 67,50 04 33,50 )201 20 20 110 (') 02 132,00 03 88,50 04 44,50 No L 299/6 IENI Official Journal of the European Communities 12. 12. 95 (ECU/100 kg) (ECU/100 kg) Product code Destination f) Refund (8)(10) Product code Destination Ã ) Refund (8) ( l0)  Net weight   Net weight  0202 10 00 100 0202 10 00 900 0202 20 10 000 0202 20 30 000 0202 20 50 100 0202 20 50 900 0202 20 90 100 0202 30 90 100 (4) 0202 30 90 400 (6) 0202 30 90 500 (') 0202 30 90 900 0206 10 95 000 0206 29 91 000 0210 20 90 100 0210 20 90 300 0210 20 90 500 (3) 02 70,50 03 49,50 04 24,50 02 97,00 03 67,50 04 33,50 02 97,00 03 67,50 04 33,50 02 70,50 03 49,50 04 24,50 02 123,50 03 85,00 04 42,50 02 70,50 03 49,50 04 24,50 02 70,50 03 49,50 04 24,50 05 85,50 09 120,50 10 101,00 03 95,50 04 48,00 06 111,00 07 69,00 02 98,00 03 64,00 04 32,00 06 78,50 07 69,50 07 69,50 02 98,00 03 64,00 04 32,00 06 78,50 02 98,00 03 64,00 04 32,00 06 78,50 08 81,50 04 48,50 02 101,00 02 101,00 1602 50 10 120 1602 50 10 140 1602 50 10 160 1602 50 10 170 1602 50 10 190 1602 50 10 240 1602 50 10 260 1602 50 10 280 1602 50 31 125 1602 50 31 135 1602 50 31 195 1602 50 31 325 1602 50 31 335 1602 50 31 395 1602 50 39 125 1602 50 39 135 1602 50 39 195 1602 50 39 325 1602 50 39 335 1602 50 39 395 1602 50 39 425 1602 50 39 435 1602 50 39 495 1602 50 39 505 1602 50 39 525 1602 50 39 535 1602 50 39 595 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 119,50 (9) 95,50 (9) 95,50 (9) 105,50 (9) 84,50 (9) 84,50 0 84,50 (9) 68,00 0 68,00 O 56,50 O 45,00 (9) 45,00 0 56,50 45,00 45,00 107,50 O 68,00 0 33,50 96,50 O 61,00 O 33,50 107,50 (5) 68,00 O 33,50 96,50 (5) 61,00 (9) 33,50 72,00 (5) 45,00 (9) 33,50 33,50 72,00 (5) 45,00 (9) 33,50 12. 12. 95 I EN j Official Journal of the European Communities No L 299/7 (ECU/100 kg) (ECU/100 kg) Product code Destination Ã ) Refund 0H Product code Destination f) Refund ( «) (I0) I  Net weight  I  Net weight  33,50 33,50 15,00 45,00 ( ») 33,50 33,50 15,00 17,50 1602 50 39 615 01 33,50 1602 50 39 625 01 15,00 1602 50 39 705 01 17,50 1602 50 39 805 01  1602 50 39 905 01  1602 50 80 135 01 68,00 ( ») 1602 50 80 195 01 33,50 1602 50 80 335 01 61,00 (9) 1602 50 80 395 01 33,50 1602 50 80 435 01 45,00 (9) 1602 50 80 495 01 1602 50 80 505 01 1602 50 80 515 01 1602 50 80 535 01 1602 50 80 595 01 1602 50 80 615 01 1602 50 80 625 01 1602 50 80 705 01 1602 50 80 805 01 1602 50 80 905 01 (') Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Commission Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in amended Commission Regulation (EEC) No 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine . (4) OJ No L 336, 29 . 12. 1979, p. 44. O OJ No L 221 , 19 . 8 . 1984, p. 28 . (s) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210 of 1 . 8 . 1986, p. 39). f) The destinations are as follows : 01 Third countries . 02 North African, Near and Middle East third countries, west, central, eastern and southern African third countries, Gaza and Jericho, Malta, Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kirghistan, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 03 Iceland, Norway, the island of Heligoland, Faeroe Islands, Andorra, Gibraltar, Vatican City, the communes of Livigno and Campione d'ltalia, Estonia, Latvia, Lithuania, Poland Czech Republic, Slovak Republic, Hungary, Romania, Bulgaria, Albania, Slovenia, Croatia, Bosnia-Herzegovina, Serbia and Montenegro, Territory of the Former of Macedonia, Ceuta, Melilla, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Viet Nam, Indonesia, the Philippines, China, North Korea and Hong kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87. 04 Switzerland. 05 The United States of America, carried out in accordance with amended Commission Regulation (EEC) No 2973/79 . 06 French Polynesia and New Caledonia. 07 Canada. 08 North, West, Central, East and Southern African third countries, except Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 09 North African third countries, Near and Middle East, central, eastern and southern African third countries, Gaza and Jericho, Malta, Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kirghistan, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 10 West African third countries. (8) Article 7 of amended Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. C) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Commission Regulation (EEC) No 565/80 . ( l0) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed. NB : The countries are as defined in Commission Regulation (EC) No 3478/93 (OJ No L 317 of 18. 12. 1993, p. 32). The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended.